       Case 2:21-cr-00093-RMP     ECF No. 18    filed 08/04/21   PageID.39 Page 1 of 3



1
                                                                           FILED IN THE
2                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



3                                                                Aug 04, 2021
                                                                      SEAN F. MCAVOY, CLERK

4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                    NO: 2:21-CR-93-RMP-1
8                               Plaintiff,
                                                    PROTECTIVE ORDER
9           v.

10    KIMBERLY ANN BRISCHLE,

11                              Defendant.

12

13         The United States of America, having applied to this Court for a protective

14   order regulating disclosure of the discovery materials and the confidential

15   information contained therein (“the Discovery”) to counsel for the Defendant, and

16   the Court finding good cause therefore, IT IS HEREBY ORDERED:

17         1.     The United States’ Motion for Protective Order Regulating Disclosure

18   of Discovery and Information, ECF No. 17, is GRANTED.

19         2.     The United States is authorized to disclose the discovery and

20   confidential materials (hereinafter “Discovery”) in its possession pursuant to the

21   discovery obligations imposed by this Court.



     PROTECTIVE ORDER ~ 1
       Case 2:21-cr-00093-RMP       ECF No. 18    filed 08/04/21   PageID.40 Page 2 of 3



1          3.     Counsel for the Defendant shall hold the discovery materials in

2    confidence, disclosing this information to his or her client, office staff, investigators,

3    and/or witnesses (including any experts) only to the extent he or she believes is

4    necessary to assist in the defense of this matter.

5          4.     Counsel for the Defendant shall advise any person to whom the

6    discovery materials are disclosed that, pursuant to the attached Protective Order

7    (Exhibit A), the information must be held in confidence and the recipient may not

8    further disclose or disseminate the information without further order of the Court.

9          5.     Discovery in this matter will be made available to defense counsel via

10   access to a case file on USA File Exchange or through a diskette containing a copy

11   of the discovery. If necessary, to review discovery with his or her client, counsel for

12   the Defendant may download the discovery and duplicate only once. Discovery

13   materials may not be left in the possession of the Defendant. In order to provide

14   discovery to a necessary third-party vendor, consultant, and/or anticipated fact or

15   expert witness, defense counsel may duplicate the discovery only once. No other

16   copies shall be made, by defense counsel or the Defendant, without prior approval

17   from this Court.

18         6.     To the extent that defense counsel makes any portion of the Discovery

19   available in paper format to anyone, including his client, outside of counsel’s office,

20   defense counsel shall ensure any and all financial account, sensitive and confidential

21   information is redacted or removed.



     PROTECTIVE ORDER ~ 2
       Case 2:21-cr-00093-RMP      ECF No. 18    filed 08/04/21   PageID.41 Page 3 of 3



1          7.      Upon entry of a final order of the Court in this matter and conclusion of

2    any direct appeals, government personnel and counsel for defendant shall retrieve

3    and destroy all copies of the Discovery, except that counsel and government

4    personnel may maintain copies in their closed files following their customary

5    procedures.

6          8.      Government personnel and counsel for the Defendant shall promptly

7    report to the Court any known violations of this Order.

8          IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

9    this Order and provide copies to counsel.

10         DATED August 4, 2021.

11
                                                 s/ Rosanna Malouf Peterson
12                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
13

14

15

16

17

18

19

20

21



     PROTECTIVE ORDER ~ 3
